ORDER
PER CURIAM.
Hoyt Douglas McMullen appeals from the trial court’s judgment entered upon a jury verdict convicting him of attempt to manufacture a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *568affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).